DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the beams welded on the front (4) and rear (5) sides  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
The term “predominantly” in claim 1 is a relative term which renders the claim indefinite. The term “predominantly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The quadrangular geometry of the metallic and monobloc structure remains indefinite by the use of the word "predominantly".
The term “sometimes” in claim 1 is a relative term which renders the claim indefinite. The term “sometimes” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The beams welded on the front and rear sides have an ambiguous connection point to the horizontal platform, as they are welded to the front and rear sides but may or may not be to the horizontal platform..
Specification
The disclosure is objected to because of the following informalities: The use of the word "receives" in paragraph [30] because it implies a hole is given to the horizontal platform. The word "has" or "contains" is suggested as replacement. The use of the word "it" in paragraph [30], last sentence, before "receives" is ambiguous and can be misunderstood to mean that the base is receiving the circular hole rather than the horizontal platform. Suggested use of phrase "the horizontal platform" instead of "it". There are formatting errors with page breaks that should be fixed on pages 2, 4, 6, 8, and 10.  
Appropriate correction is required.
Claim Objections
Claim 1 objected to because of the following informalities:  The preamble is in all uppercase letters within quotation marks and suggested to read "Device introduced at the base for fixing the kingpin in a semi-trailer, characterized…", with the quotation marks here for the benefit of denoting the exact suggested phrase. .  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heitzmann (US 20190300078).
Regarding Claim 1, Heitzmann discloses "DEVICE INTRODUCED AT THE BASE FOR FIXING THE KINGPIN IN A SEMI-TRAILER", characterized by the the fact that it consists of a metallic [0023] and monobloc (Fig. 10) structure that predominantly has a quadrangular geometry (Fig. 10) with a circular hole (2) (95, [0020]) in its center of gravity, and the upper side has a tubular cylindrical projection (3) (Fig. 10)  perpendicular to the circular hole (2), since the side faces are fully opened and the front one (4) and the rear one (5) features an U-shaped opening (6) (Fig. 10) in their upper halves; due to the fact that the base for fixing the kingpin on a semi-trailer (1) (94) is strongly fixed (Fig. 7) to the upper side of the horizontal platform (7) of the chassis of the semi-trailer (8) by welding [0019]-[0020]. It should be highlighted that it receives a circular hole (9) (Fig. 7), coaxial to the circular hole (2) present in such base (1) and the kingpin (10) (Fig. 11) is inserted in it (1) by its upper portion, so that it crosses it and the horizontal platform (7) and protrudes perpendicularly from its lower face downwards, and the fixation of the base (1) to the horizontal platform of the semi-trailer is reinforced by beams welded ([0020]) on the front (4) and rear (5) sides; sometimes, theses beams are welded on the horizontal platform.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARENA MARY TOY whose telephone number is (571)272-9778. The examiner can normally be reached Monday - Friday: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARENA MARY TOY/Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB B MEYER/Primary Examiner, Art Unit 3618